Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 7, line 19 through page 10, line 6, filed 23 September 2021, with respect to clams 1-20 have been fully considered and are persuasive.  The rejection of claims 1, 7, 9, 12-14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Kamo (US 20190221796) in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446), and further in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446)(using as translation The First Office Action for Chinese Application No. 201911133282.1 submitted with the IDS dated 09/23/2021) has been withdrawn; the rejection of claims 2-5, 8, 10-11, 15, 18-20 under 35 U.S.C. 103 as being unpatentable over Kamo (US 20190221796) in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446), and further in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446)(using as translation The First Office Action for Chinese Application No. 201911133282.1 submitted with the IDS dated 09/23/2021) as applied to claim 1 above has been withdrawn; and, the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kamo (US 20190221796) in view of CN 207800720U (hereafter CN ‘720) in  of He et al. (US 20210175572) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 23 September 2021.

(Previous) DETAILED ACTION
3.	The rejection of claims 1, 7, 9, 12-14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Kamo (US 20190221796) in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446), and further in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446)(using as translation The First Office Action for Chinese Application No. 201911133282.1 submitted with the IDS dated 09/23/2021) has been withdrawn in view of Applicants’ Amendment;  the rejection of claims 2-5, 8, 10-11, 15, 18-20 under 35 U.S.C. 103 as being unpatentable over Kamo (US 20190221796) in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446), and further in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446)(using as translation The First Office Action for withdrawn in view of Applicants’ Amendment; and, the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kamo (US 20190221796) in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446), and further in view of CN 207800720U (hereafter CN ‘720) in view of CN208433446U (hereafter CN ‘446)(using as translation The First Office Action for Chinese Application No. 201911133282.1 submitted with the IDS dated 09/23/2021)  as applied to claim 1 above, and further in view of He et al. (US 20210175572) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
4.	Claims 1-20 are allowable over the prior art references of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “a frame structure disposed in the accommodating space for limiting a position of the battery module, wherein the frame structure comprises a first beam and a second beam respectively located at two ends of the battery module along the first direction, the first beam and the second beam extend along the second direction and are disposed opposite to the first side wall along the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729